DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record fails to teach or suggest, a semiconductor device comprising: a first chip including a first semiconductor substrate, a first cell array, a first metal wire, and a first bonding structure, wherein the first bonding structure includes a first through portion that passes through the first metal wire and a first bonding portion that is formed in the first semiconductor substrate; and a second chip, bonded to the first chip, including a second semiconductor substrate, a second cell array, a second metal wire, and a second bonding structure, wherein the second bonding structure includes a second through portion that passes through the second metal wire and a second bonding portion formed in the second semiconductor substrate, wherein the first bonding portion of the first chip is configured to be bonded to the second through portion of the second chip.
Claims 2-10 & 15-16 are allowed as being directly or indirectly dependent of the allowed independent base claim 1.

With respect to claim 11, the prior art of record fails to teach or suggest, a semiconductor device comprising: a first chip including a first substrate, a first metal 
Claims 12-14 & 17-18 are allowed as being directly or indirectly dependent of the allowed independent base claim 11.

With respect to claim 19, the prior art of record fails to teach or suggest, a semiconductor device comprising: a first chip including a first substrate, a first cell array, a first interlayer insulating film, and a first bonding structure, wherein the first bonding structure includes a first bonding portion formed in the first substrate and a first through portion passing through the first interlayer insulating film and coupled to the first bonding 
Claim 20 is allowed as being directly dependent of the allowed independent base claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006.  The examiner can normally be reached on Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOR KARIMY/Primary Examiner, Art Unit 2894